Citation Nr: 0922797	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-17 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 24, 
1995, for a grant of service connection of femoral nerve 
impairment of the right groin, to include whether the 
effective date assigned for the grant of service connection 
is clearly and unmistakably erroneous.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970 
and from September 1979 to November 1980.  The Veteran also 
had service in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  Jurisdiction has since been 
transferred to the RO in St. Petersburg, Florida.


FINDING OF FACT

The Veteran's service connection claim for femoral nerve 
impairment of the right groin was first received on February 
24, 1995.

 
CONCLUSION OF LAW

Entitlement to an effective date prior to February 25, 1995, 
for the grant of service connection for femoral nerve 
impairment of the right groin, is not warranted.  38 U.S.C.A. 
§§ 1110, 5109A, 5101, 5110, 7104, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1(p), 3.400 3.104(a), 3.105(a), 
3.160(d), 20.302, 20.1103 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with 
respect to establishing entitlement to benefits and a duty to 
assist with development of evidence under 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159(b).  However, as the 
Veteran is seeking an earlier effective date for his service-
connected femoral nerve impairment of the right groin, the 
United States Court of Appeals of the Federal Circuit has 
held that once the underlying claim is granted, further 
notice as to downstream questions, such as the disability 
rating and effective date, is not required.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In any event, the 
Veteran was informed of the law and regulations governing the 
assignment of disability ratings and effective dates in a 
June 2006 letter.  With regard to the Veteran's allegation 
clear and unmistakable error in the RO's assignment of an 
effective date, the United States Court of Appeals for 
Veterans Claims has held that when a Veteran is alleging 
clear and unmistakable error, VA's duties to notify and 
assist are not applicable.  See Sorakubo v. Principi, 16 Vet. 
App. 120; 122 (2002); Livesay v. Principi, 15 Vet. App. 165, 
178-79 (2001) (en banc).   Therefore, the appeal may be 
adjudicated without remand for further assistance or 
notification.

II. Earlier Effective Date Determination

The current effective date assigned for service connection of 
the Veteran's femoral nerve impairment of the right groin is 
February 24, 1995, the date of receipt of the first service 
connection claim of record.  However, the Veteran contends 
that he is entitled to an earlier effective date because he 
submitted a formal service connection claim in March 1990.  
He further contends that the RO's refusal to assign a 
corresponding earlier effective date is clear and 
unmistakable error.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).

Here, the RO granted service connection effective the receipt 
date of the first service connection claim of record.  An 
effective date of an award of service connection is not based 
on the earliest medical evidence showing a causal connection, 
but on the date that the application upon which service 
connection was eventually awarded was filed with VA.  Lalonde 
v. West, 12 Vet. App. 377, 382 (1999).  

The rating decision on appeal addresses the Veteran's claim 
of entitlement to an  earlier effective date.  However, in 
his notice of disagreement with that decision, the Veteran 
alleged that the RO's refusal to assign an earlier effective 
date was clear and unmistakable error.  

Once a claim becomes final, the only basis for challenging 
the effective date assigned is a motion to revise the 
decision based on clear and unmistakable error.  Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  Under 38 C.F.R. § 
3.105(a), a prior final decision of the VA can be reversed or 
amended where evidence establishes "clear and unmistakable 
error" (CUE).  For CUE to exist: 

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied,

(2) the error must be "undebatable" and 
of the sort "which, had it not been made, 
would have manifestly changed the outcome 
at the time it was made," and

(3) a determination that there was CUE must 
be based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The United States Court of Appeals for Veterans Claims has 
consistently stressed the rigorous nature of the concept of 
CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts: it is not mere 
misinterpretation of facts." Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  To constitute CUE, errors must be 
"undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A simple disagreement with how the RO 
evaluated the facts is not sufficient to raise a valid claim 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

By way of background, the record reflects that the Veteran 
submitted a service connection claim form for his femoral 
nerve impairment of his right groin dated in September 1988 
to the Air Force Headquarters Air Reserve Personnel Center, 
who returned the claim application to the Veteran and advised 
him that the form should be submitted to the VA, as reflected 
by an October 1988 letter from the Air Reserve Personnel 
Center.  There is no evidence that this claim was ever 
subsequently submitted and received by the VA.

When reviewing the Veteran's claims file chronologically, the 
first service connection claim of record was received in 
February 1995.  The RO initially denied the Veteran's claim, 
and the Veteran appealed that denial to the Board.  In his 
Board hearing, the Veteran testified that he originally 
submitted his service connection claim to the Air Force in 
1988.  He testified that he received a response from the Air 
Force advising him to file his claim with the VA; therefore, 
he subsequently mailed his claim to the VA.  The Veteran 
further testified that the VA advised him that they had no 
record of his claim, and therefore he had to resubmit his 
claim.  He testified that his subsequently resubmitted claim 
was the claim of record, received in February 1995.  

Pursuant to a Board decision remanding the Veteran's claim, 
the Veteran was afforded a VA examination, and a subsequent 
February 1998 rating decision granted the Veteran's claim and 
assigned an effective date of February 24, 1995.  In March 
1998, the Veteran submitted a claims form dated in March 
1990, which had no RO receipt date stamp, and an RO letter 
acknowledging receipt of the Veteran's claim for 
compensation, dated in May 1990.  In June 1998, the Veteran 
filed a notice of disagreement with the February 1998 rating 
decision, which included a challenge to the assigned 
effective date.  However, the Veteran failed to timely 
perfect his appeal to the Board, and therefore that decision 
and corresponding effective date determination became final.  

In support of his current earlier effective date claim, the 
Veteran has resubmitted the claims form dated in March 1990 
and the May 1990 RO letter, as well as three lay statements 
from fellow service members regarding his submission of a VA 
compensation claim in March 1990.  One lay statement reflects 
the fellow service member's recollection that the Veteran 
submitted his claim in person to the RO in March 1990 and 
subsequently received a May 1990 letter acknowledging receipt 
of this claim; a co-worker's recollection that the Veteran 
had driven to the RO to submit his claim in person after 
mailing it in and receiving no response; and the Veteran's 
former supervisor's recollection that he allowed the Veteran 
to take annual leave in order to submit his claim in person.

After a careful review of all of the evidence of record, the 
Board does not find that the Veteran submitted a service 
connection claim to the VA in March 1990.

As an initial matter, there is a presumption of regularity 
that applies to official acts, and "in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties."  Ashley v. 
Derwinski, 2 Vet. App. 62, 64 (1992) (citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see 
also Thompson v. Brown, 8 Vet. App. 169, 177-78 (1995) 
(applying the presumption of regularity to notice of a Board 
decision).  In this case, the Veteran's claims file fails to 
reflect receipt of the Veteran's claim in March 1990, a copy 
of the RO letter dated in May 1990 acknowledging receipt of 
that claim, or any subsequent development of that claim.  
Considering this lack of evidence and  applying the 
presumption of regularity, and the Board can only conclude 
that VA did not receive the Veteran's claim until February 
1995.  

Furthermore, after reviewing all of the evidence of record, 
the Board concludes that the Veteran lacks credibility.  The 
Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in 
Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir.
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
United States Court of Appeals for Veterans Claims has 
declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

In its role as a finder of fact, the Board concludes that the 
Veteran's report of filing a service connection claim in 
March 1990 is inconsistent with the evidence of record and 
thus not credible.  In reaching this determination, the Board 
notes that the Veteran's own statements regarding his 
submission of his claim are inconsistent.  In his July 1997 
Board hearing, the Veteran did not reference the in-person 
submission of this claim in March 1990 (as he now contends); 
rather, he testified that he mailed his claim to the VA in 
1988 per the Air Force Personnel Center's instructions, but 
after learning the claim was never received, he resubmitted 
his claim in February 1995.  

Furthermore, a careful analysis of the claim dated in March 
1990 submitted by the Veteran reveals some peculiarities.  
The record reflects that the Veteran submitted this claim, 
dated in March 1990, to the RO in March 1998, and a 
comparison of this claim reveals that it is virtually 
identical to the Veteran's claim received in February 1995, 
including markings on the documents and typographical errors, 
such as the incorrect birth year of one of his daughters.  
The only notable difference between the two documents is the 
date beside the Veteran's signature on the last page of the 
claim.  Moreover, most tellingly, the claim dated in March 
1990 includes the Veteran's report that he was hospitalized 
within the past three months in November 1994.  Thus, it 
appears that the March 1990 claim is an altered version of 
the February 1995 claim, and the Veteran's contentions that 
he submitted this claim to the VA in March 1990 are patently 
incredible.

Accordingly, based on the inauthenticity of this document, 
the Board finds that the Veteran's submitted claim, dated in 
March 1990, and the accompanying RO letter also submitted by 
the Veteran, have no probative value.  The Board further 
finds that the lay statements submitted by the Veteran also 
lack credibility, as the evidence of record fails to 
corroborate them, and as they are presumably based in part on 
a faulty history provided by the Veteran.  

Because the Veteran did not file a formal or informal 
application for service connection prior to February 24, 
1995, VA is precluded, as a matter of law, from granting an 
effective date prior to February 24, 1995, for service 
connection for femoral nerve impairment of the right groin.  
As such, this appeal must be denied, as the RO has already 
assigned the earliest possible effective date provided by 
law.  


ORDER

An effective date earlier than February 24, 1995, for the 
grant of service connection for femoral nerve impairment of 
the right groin, is denied.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


